          Case 1:19-cv-02771-LAP Document 10 Filed 05/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                      x
SECURITIES AND EXCHANGE COMMISSION,                        :
                                                           :
                                Plaintiff,                 :
                                                           :       NOTICE OF MOTION
                  -v-                                      :
                                                           :       No. 19 Civ. 2771 (LAP)
RICHARD T. DIVER,                                          :
                                                           :
                     Defendant.                            :
-------------------------------------                      :
                                                           :
                                                           x

               PLEASE TAKE NOTICE that upon the Complaint in the above-captioned action;

the complaint in United States v. Richard Diver, 19 Mj. 03058 (the “Criminal Case”); and the

accompanying memorandum of law, the United States of America, by its attorney Geoffrey M.

Berman, United States Attorney, and Martin S. Bell, Assistant United States Attorney, of counsel,

will move this Court, for an order (i) to intervene in the above-captioned action, pursuant to Rule

24 of the Federal Rules of Civil Procedure, and (ii) to stay the above-captioned action in its entirety

until the conclusion of the Criminal Case, as well as for such other relief as the Court deems just

and proper.

Dated: New York, New York
       May 10, 2019
                                                       Respectfully submitted,

                                                       GEOFFREY M. BERMAN
                                                       United States Attorney

                                                By:       /s/ Martin S. Bell
                                                       Martin S. Bell
                                                       Assistant United States Attorney
                                                       (212) 637-2463
